 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 86LTD Ceramics, Inc. and Machinists District Lodge 
No. 190, Local Lodge 1584, International Asso-
ciation of Machinists and Aerospace Workers, 
AFLŒCIO.  
Cases 32ŒCAŒ17605Œ1, 32ŒCAŒ
17833Œ1, 32ŒCAŒ17990Œ1, 32ŒCAŒ18072Œ1, and 
32ŒCAŒ178105Œ1
 January 30, 2004 
DECISION
 AND
 ORDER BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
SCHAUMBER 
AND WALSH On April 24, 2001, Administrative Law Judge Freder-
ick C. Herzog issued the attached decision.
1  The Gen-
eral Counsel and the Charging Party filed exceptions and 

supporting briefs, and the Respondent filed cross-
exceptions and a supporting brief.  The Respondent filed 

an answering brief to the 
exceptions of the General 
Counsel and the Charging Party, and the Charging Party 

filed a response to the Respondent™s cross-exceptions. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions, cross-exceptions, and briefs, 
and has decided to affirm the judge™s rulings, findings,
2 and conclusions only to the extent consistent with this 
Decision and Order. 
The judge recommended dismissing the entire com-
plaint, which alleges that the Respondent committed sev-

eral violations of Section 8(a)(5) and (1) of the Act.  The 
General Counsel and the Charging Party have excepted, 
inter alia, to the judge™s failure to make explicit findings 

of fact and conclusions of law with respect to the allega-
tion that the Respondent violated Section 8(a)(5) and (1) 
by unilaterally implementing a new attendance policy.  
The Charging Party has also 
excepted to the judge™s fail-
ure to make explicit findings of fact and conclusions of 
law with respect to the allegation that the Respondent 
failed to provide the Union with relevant bargaining in-
formation.  We find that 
the Respondent unlawfully im-
plemented the attendance policy.  However, we dismiss 
the allegation relating to the information request, and we 
find that the attendance policy violation did not affect the 
                                                          
                                                           
1 We have modified the case caption 
to conform to th
e consolidated complaint. 
2 The Charging Party has excepted to
 some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
legitimacy of the Respondent™s subsequent withdrawal of 
recognition from the Union.
3   1. Attendance policy 
Facts  On July 16, 1998, the Union was certified as the repre-
sentative of a unit of production and maintenance em-

ployees at the Respondent™s Newark, California facility.  

From July 16, 1998, to July 15, 1999,
4 the parties bar-
gained without success for an initial contract.  In June 

1999, the parties reached tent
ative agreement on an at-
tendance policy for unit employ
ees, which incorporated a 
4-step procedure proposed 
by the Respondent, with 
modifications proposed by the Union.   At the June 16 
meeting, the attendance policy was written up as a pro-
posed appendix E to the co
ntract.  The Respondent™s 
witnesses testified that after that meeting, employee-
members of the union negotiating committee told unit 
employees that additional steps were going to be added 
to the attendance policy.  Within a week, Don Sweetnam, 
the Respondent™s vice president and chief negotiator, 
believing the Union had agreed to implementation of the 

attendance policy, instructed
 Robert Iles, the Respon-
dent™s human resources manager, to post and implement 

the new policy. The policy was posted by July 1. The 

Respondent began imposing discipline on employees 
under the policy within a week or two after the posting.   
On July 1, Michael Munoz,
 the Union™s chief negotia-
tor, sent Sweetnam a letter stating in relevant part that:   
 My recollection of our discussion regarding Ap-
pendix E was that we would respond.  As you were 

aware our meeting was very short.  If you would 
bring Appendix E to the next meeting I am sure, af-
ter proofreading it we can sign off. My copy was in 
the form of a company policy, signed by Bob Isles 

[sic]. I am sure you understand, since you are still 
proofreading many of the sections both parties are in 
agreement on.  But we 
have not yet signed.  
 Later the same day, Sweetnam sent Munoz a reply let-
ter stating in relevant part that: 
 Apparently, we misunderstood the union™s posi-
tion on our posting the agreed-upon appendix E.  We 

now understand that the union position is that it had 
not agreed to its posting or implementation. 
 3 For the reasons discussed here an
d in the judge™s decision, we af-
firm the judge™s finding that the Res
pondent did not violate Sec. 8(a)(5) 
and (1) by withdrawing recogniti
on from the Union based on the peti-
tion presented to it on July 21, 1999.  We further agree with the judge 
that the Respondent™s lawful wit
hdrawal of recognition requires dis-
missal of allegations of any s
ubsequent 8(a)(5) violations. 
4 Unless otherwise noted, all subs
equent dates shall be in 1999. 
341 NLRB No. 14 
 LTD CERAMICS 87[T]he company is willing to go forward with ei-
ther the original Appendix E [the old policy] or the 
amended version.  I asked the union today which it 
prefers, as we will abide by your choice.  
 There is no evidence that the Respondent ever removed its 

posting of the new attendance policy or ceased enforcing the 

new policy. 
Analysis 
We find that the Respondent™s conduct in posting and 
implementing the attendance policy was unlawful.  The 
Respondent argues that it ma
de a good-faith mistake 
based on its misunderstanding of the Union™s bargaining 

position.  However, once the Respondent understood that 
the Union had not agreed to the proposal as posted, much 

less to its immediate implementation, the Respondent 
maintained the posting and applied the policy as posted 
while proposing to limit the Union™s future bargaining 

alternatives to a choice between the new policy or the old 
attendance policy.  By failing to rescind the new policy 
and return to unconditional bargaining about the atten-

dance policy as part of negotiations for an overall agree-
ment, the Respondent acted in derogation of its bargain-
ing obligation and violated Section 8(a)(5).  
2.  Request for information 
Facts The complaint also alleged that the Respondent failed 
and refused to provide relevant information requested by 
the Union during bargaining for the purpose of monitor-
ing the Respondent™s complian
ce with a prior agreement 
about the recall of 
certain laid-off employees.  The Union 
requested the information at issue, as well as other in-

formation, in letters to the Respondent on March 30, 
April 30, and May 6.  It is undisputed that the Respon-
dent provided much of the information requested in these 

letters, but there is a dispute about its response to re-
quests for information about the department to which 
each employee was assigned, and the work groups in 

which each employee was qualif
ied to work or unquali-
fied to work, with a statement of the reasons why. 
On May 7, the Respondent provided the Union a chart 
responding to the requests for the information at issue.  
The chart identified where employees were qualified to 
work based on present work group assignments.   The 

chart only identified altern
ate work groups where em-
ployees were qualified to work if an employee had per-

formed acceptable work in a
nother work group in the 
past.  With respect to work groups where employees 
were unqualified to work, the chart indicated ﬁTBDﬂ (To 
Be Determined) for all employees.  In response to union 

queries, the Respondent™s chief negotiator, Sweetnam, 
explained that it could not provide information about 

alternate work groups where employees were qualified or 
not qualified to work 
until
 employees had actually per-
formed work in a particular group, thereby providing the 
Respondent with a basis for assessing qualifications.  
Sweetnam said the information would be provided later.  
Prior to the Respondent™s withdrawal of recognition on 

July 21, there was no further request for this information 
and the parties did not discuss the matter in their continu-
ing negotiations. 
The Respondent did not provide any of the work group 
assignment information for its research and development 

(R&D) employees.  Their in
clusion in the unit was a 
matter of discussion between Sweetnam and Chief Union 

Negotiator Herman Howells.  Sweetnam testified that the 

Respondent did not provide work group assignment in-
formation about the R&D em
ployees because Howells 
and he agreed to exclude them from the unit in exchange 
for a union shop provision.  He further testified that this 
understanding underlay the Respondent™s subsequent 
dealings with the Union about the makeup of the unit.  
There is no evidence that, 
prior to the Respondent™s 
withdrawal of recognition, th
e Union raised with the Re-
spondent the issue of the omission of information about 

R&D employees from the May 7 chart.  The Union did 
subsequently request the names of employees in the 
R&D work group, and the Respondent provided this in-

formation.  
Analysis 
We find that the General Counsel has not demon-
strated that the Respondent refused to provide relevant 
information.  At most, the 
record indicates there was 
some misunderstanding about the Union™s expectations 

after the Respondent provided the data it had available 
on May 7.  As the judge found, the Union apparently 

expected additional information about alternate work 
group assignments to be provided ﬁin one lumpﬂ while 
Respondent planned to update the information on a serial 

basis whenever an employee changed work groups.  As 
for the R&D employees, there is no basis to doubt the 
Respondent™s good-faith reli
ance on its perceived agree-
ment with the Union to excl
ude those employees.  In any 
event, any misunderstanding 
about what information the 
Union still wanted from the Respondent could easily 
have been resolved by discussion during the parties™ sub-
sequent bargaining sessions or by any other form of 
communication.  As indicated, however, there is no evi-

dence that the Union raised the particular information 
issue before us at any time after May 7, through the July 
21 date of Respondent™s withdrawal of recognition.  Un-

der these circumstances, we find that the Respondent did 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 88not refuse to provide information in violation of Section 
8(a)(5).  
3.  Withdrawal of recognition 
Facts On July 21, an employee 
presented the Respondent 
with a decertification petition signed by 97 of 171 em-
ployees in the bargaining unit.  Forty-nine of these signa-

tures were dated July 15, the final day of the Union™s 
certification year.  The rest were dated from July 16 to 
20.  On the basis of this petition, the Respondent sent the 

Union a letter withdrawing recognition on July 21.  The 
judge found that the Respondent™s withdrawal of recog-
nition and subsequent refusal to bargain were not unlaw-
ful.  The General Counsel and the Charging Party have 
excepted.  As set out below, we agree with the judge.  
Analysis 
It is uncontested that the evidence of employee disaf-
fection relied on by the Respondent privileged its with-
drawal of recognition if there 
is no legal barrier to its 
reliance on such evidence.  
We find none.  We are un-
willing to conclude that the Respondent™s reliance on a 

decertification petition receiv
ed after the certification 
year is invalidated by the fact that some employees 
signed the petition on the final day of the certification 

year.  In this regard, we agree with the judge, for the rea-
sons set forth in his decision,
 that the circumstances of 
this case are quite different from those in 
Chelsea Indus-
tries, 331 NLRB 1648 (2000), enfd. 285 F.3d 1073 (D.C. 
Cir. 2002), in which the Boar
d held that an employer 
could not withdraw recognition on the basis of a decerti-
fication petition signed by employees and received by the 
employer 5 months before the end of the certification 
year.  We further find, for the following reasons, that the Re-
spondent™s violation of Section 8(a)(5) and (1) by im-

plementing a new attendance policy did not taint the peti-
tion.  Evidence in support of
 a withdrawal of recognition 
ﬁmust be raised in a context free of unfair labor practices 
of the sort likely, under all the circumstances, to affect 
the union™s status, cause employee disaffection, or im-

properly affect the bargai
ning relationship itself.ﬂ  
Lee 
Lumber & Building Material Corp.,
 322 NLRB 175, 177 
(1996) 
(Lee Lumber II
), affd. in part and remanded in 
part 117 F.3d 1454 (D.C. Cir. 1997), citing 
Guerdon 
Industries, 218 NLRB 658, 659, 661 (1975) (emphasis 
added). In 
Lee Lumber II
, the Board further noted that 
ﬁ[n]ot every unfair labor pr
actice will taint evidence of a 
union™s subsequent loss of majority support; in cases 
involving unfair labor practices other than a general re-
fusal to  recognize and bargain, there must be 
specific 
proof of a causal relationship
 between the unfair labor 
practice and the ensuing events indicating a loss of sup-

port.ﬂ Id. (Footnote omitted and emphasis added.)  The 
criteria for determining whether a causal relationship has 
been established include: ﬁ(1) the length of time between 

the unfair labor practice and 
the withdrawal of recogni-
tion; (2) the nature of the violation, including the possi-
bility of a detrimental or lasting effect on employees; (3) 
the tendency to cause employee disaffection; and (4) the 
effect of the unlawful conduct on employees™ morale, 
organizational activities, and membership in the union.ﬂ  

Master Slack Corp
., 271 NLRB 78, 84 (1984).   
The General Counsel does not contend in his excep-
tions that the Respondent™s unilateral change in atten-
dance policy affected employ
ee support for the Union.  
Even if the General Counsel had made this contention, it 
would have been without me
rit because the required 
ﬁspecific proof of a causal relationshipﬂ between the Re-
spondent™s unilateral change and the loss of majority 

support is wanting.  While the unfair labor practice was 
relatively close in time to th
e withdrawal of recognition, 
there is no showing that it had a detrimental or lasting 
effect on employees, diminished the standing of the Un-
ion in their eyes so as to cause their disaffection, or ad-
versely affect employees™ morale, organizational activi-

ties, or union membership.  
We reach this conclusion 
because the unfair labor prac
tice here involved the pre-
mature implementation of an improved attendance policy 

sought by the Union, tentatively approved by the parties 
in their contract negotiations, and described to unit em-
ployees by certain union negotiating committee members 

as a pending negotiated improvement.  
For the above reasons, we are not persuaded by our 
dissenting colleague™s view that the unilateral implemen-
tation of the attendance policy was sufficient to taint the 
decertification petition, and we find the cases cited by 
him distinguishable.  In 
Penn Tank Lines
, 336 NLRB 
1066, 1067 (2001), the unilateral reduction in compensa-

tion followed on the heels of 
an agreement between the 
union and the employer to a pay raise for unit employees; 
in 
Powell Electrical Mfg. Co., 287 NLRB 969 (1987), 
enfd. 906 F.2d 1007, 1013Œ1014 (5th Cir. 1990), the 
respondent unlawfully declared impasse and imple-
mented its final offer after only five bargaining sessions 
and little substantive bargaining.  In our view, the im-

plementation of a single policy sought by the Union over 
which the parties were close to agreement does not rise 
to the level of the unfair labor practices in either of the 

above cases. 
In sum, the single unfair la
bor practice at issue here 
did not taint the petition.  
Lee Lumber, supra; 
Master 
Slack
, supra.  Accordingly, we find that the Respondent™s 
 LTD CERAMICS 89reliance on the petition to withdraw recognition from the 
Union was lawful. 
Our dissenting colleague says that the implementation 
of the new attendance policy, ﬁin the general context of 

the Union™s inability to get a contract,ﬂ caused the ero-
sion of support for the Union.  However, he ignores the 
vital point that there is not even an allegation of bad-faith 

bargaining, and thus, the inability to get a contract is not 
illegal.  In short, this case involves only a single unilat-
eral change.  As to this change, our colleague acknowl-

edges that there is a distinction between a general refusal 
to bargain and lesser 8(a)(5) violations.  Only the former 
give rise to a presumption of a causal nexus between the 
violation and a loss of majority status.  That sort of viola-
tion is not involved herein, and yet our colleague finds 
the causal nexus based on the mere ﬁpossibilityﬂ that the 
unilateral change affected employee support for the Un-
ion. 
Our dissenting colleague also 
ignores the fact that the 
Union told employees that the Respondent™s new policy 

was an improvement over the prior policy, and that the 

Union took credit for achieving this result in bargaining.  
In short, the evidence not only fails to support our col-
league™s view, it also affirma
tively supports the contrary 
view. 
Our colleague attacks this evidence as hearsay.  As-
suming arguendo that it is, we note that the Board has no 

hard and fast rule against hearsay, and this evidence was 
admitted without objection.  Our colleague also says that 
the Union was not claiming credit for the change.  The 

facts are that the Union sought an additional two steps in 
the disciplinary process, th
e Respondent acquiesced, and 
the Union told the employ
ees of this acquiescence. 
AMENDED 
CONCLUSIONS OF 
LAW 1. Substitute the following for the judge™s Conclusions 
of Law 3. 
ﬁ3. The Respondent violated Section 8(a)(5) and (1) of 
the Act by unilaterally implementing a new attendance 
policy applicable to unit employees in June 1999, at a 
time when the Respondent was obligated to bargain with 
the Union as the certified re
presentative of bargaining 
unit employees. 
ﬁ4. The Respondent has not violated the Act in any 
other manner as alleged in the consolidated complaint. 
ﬁ5. The unfair labor practice set forth above affects 
commerce within the meaning of
 Section 2(6) and (7) of 
the Act.ﬂ 
ORDER The National Labor Relations Board orders that the 
Respondent, LTD Ceramics Inc., Newark, California, its 

officers, agents, successors, and assigns, shall  
1. Cease and desist from 
(a) Unilaterally implementing a new attendance policy 
at a time when it is obligated to bargain in good faith 

with the Union. 
(b) In any like or related manner interfering with, re-
straining, or coercing employees
 in the exercise of rights 
guaranteed by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at 
its facilities at Newark, California, copies of the attached 
notice marked ﬁAppendix.ﬂ
5  Copies of the notice, on 
forms provided by the Regional Director for Region 32, 

after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-

tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-

tomarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 

that, during the pendency of these proceedings, the Re-

spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since July 1, 1999.ﬂ 
(b) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 

comply. 
 MEMBER 
WALSH, concurring and dissenting in part. 
I agree with my colleagues th
at the Respondent did not 
unlawfully fail to provide the Union with requested in-

formation in March-May 1999.
1  I also agree with them 
that the Respondent unlawfully unilaterally posted and 

implemented a new attendance-discipline policy begin-

ning in late June. 
I do not, however, agree with my colleagues™ finding 
that this unremedied unfair labor practice did not taint 

the employees™ expression of nonsupport for the Union 
shortly thereafter, in mid-July
.  For the reasons discussed 
below, I would conclude that the unremedied unfair labor 
practice did taint the signatures on the decertification 
petition and therefore the petition could not legitimately 
be relied upon as the basis for the Respondent™s asserted 
                                                          
 5 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-

ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
1 All dates are 1999 unless stated otherwise.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 90good-faith uncertainty about the Union™s continued ma-
jority support. Consequently, the Respondent™s July 21 
withdrawal of recognition fr
om the Union in reliance on 
the tainted decertification petition violated Section 
8(a)(5) and (1) of the Act as alleged.
21. Facts The certification year was from July 16, 1998, through 
July 15, 1999.  In late June, during negotiations for an 
initial collective-bargaining agreement, the Respondent 
violated Section 8(a)(5) and (1) of the Act by unilaterally 

posting a new 8-step attendance-discipline policy that the 
Respondent and the Union had still been discussing in 
contract negotiations and that had not been finally agreed 
upon.  By July 1, the Respondent had implemented and 
begun imposing discipline under this new policy. On 

July 1, the Union notified the Respondent in writing that 
the Union had not agreed to the new policy.  Although 
the Respondent then acknowledged its understanding that 

the Union had not agreed to the posting or implementa-
tion of the new policy, the Respondent never stopped 
posting and enforcing it. 
The new attendance-disciplin
e policy provided in per-
tinent part that employees would be permitted up to three 

unexcused absences every 6 months.  The following dis-

cipline would be imposed after the third unexcused ab-
sence:  4th occurrenceŠverbal warning 
5th occurrenceŠ1st written warning 
6th occurrenceŠ2d written warning; 3Œday suspension 
7th occurrenceŠ3d written warning; 5Œday suspension 
8th occurrenceŠdischarge 
 There had been no written attendance-discipline policy 
prior to the unlawful implementation of this one. Disci-
pline, if any, for unexcused absences was imposed by 
individual first line departmental supervisors, with in-
consistent results. After the implementation of the new 
                                                          
                                                           
2 I do not agree with my colleagues that the General Counsel did not 
contend that the Respondent™s unlawfu
l change in attendance-discipline 
policy affected employee support for the Union.  The General Coun-
sel™s brief in support of exceptions, fairly read, makes this contention.  
The General Counsel asserts there that:  
The judge found and concluded th
at the [decertification] peti-tion was not invalidated because the majority of the signatures 
were placed thereon during the certification year and further con-

cluded any unilateral changes by 
Respondent post withdrawal of 
recognition were not unlawful. The Judge failed to make any find-
ing or conclusion whatsoever regarding the pre-withdrawal of 
recognition unilateral change to the attendance policy. 
Similarly, the Union excepts to ﬁthe fa
ilure of the [judge]
 to take into ac-count the fact that the employer comm
itted numerous unfair labor practices 
[including, by implication, the unlawful unilateral change in attendance-

discipline policy] during the one-year period prior to the withdrawal of 
recognition.ﬂ 
attendance-discipline policy, however, Respondent Di-
rector of Human Relations Robert Iles began to monitor 
attendance himself.  He generated the verbal and written 
warnings that the supervisors actually issued. Thus, in 

mid-July, the employees were confronted for the first 
time with the implementation of a formal written policy 
of progressive discipline to which their collective-

bargaining representative had 
not agreed and to which it 
immediately objectedŠto no avail.       
On July 15, a few weeks after the Respondent unlaw-
fully implemented the new attendance-discipline policy, 
and still during the certification year (albeit on the final 
day), 49 of the 171 unit employees signed the instant 
decertification petition.  Forty-eight more employees 
signed over the next 5 days, through July 20.  The peti-
tion was given to the Respondent on July 21, and the 
Respondent immediately withdrew recognition of the 
Union in reliance on the petition.    
2. Analysis and conclusions 
a. Applicable standards 
An incumbent union™s representative status cannot 
lawfully be challenged in an atmosphere of unremedied 
unfair labor practices that
 undermine employee support 
for the union.
3 An employer™s unlawful conduct may be 
found to have undermined employee support for the un-

ionŠand, thus, tainted and rendered unreliable a subse-
quent expression of employee rejection of a unionŠif a 

causal relationship between the unlawful conduct and the 
expression of rejection has been demonstrated.
4  The 
Board has identified several factors as relevant in deter-
mining whether such a causal relationship exists: (1) the 
length of time between the unfair labor practices and the 
withdrawal of recognition; (2) the nature of the violation, 
including the possibility of a detrimental or lasting effect 
on employees; (3) the tendency of the violation to cause 

employee disaffection; and (4) the effect of the unlawful 
 3 See, e.g., 
Lee Lumber & Building Material Corp.,
 334 NLRB 399 
(2001), enfd. 310 F.3d 209 (D.C. Cir. 2002).  
4 Id. See also Hotel & Restaurant Employees Local 19 v. NLRB
, 785 
F.2d 796, 799 (9th Cir. 1986), affg. 
Burger Pits, Inc.,
 273 NLRB 1001 
(1984) (to taint a decertification petition 
there must exist an unfair labor 
practice prior to the withdrawal of 
recognition that would either affect 
the union™s status, cause employee di
saffection, or improperly affect 
the bargaining relationship).  
An employer™s unlawful refusal to
 recognize or general refusal to 
bargain with the union are presumed to cause any employee disaffec-

tion from the union that arises during the course of the employer™s 
unlawful conduct, and a causal relati
onship does not have to be demon-
strated under that circumstance. 
Lee Lumber & Building Material 
Corp., supra. Here, however, the Respondent did not refuse to recog-

nize or generally refuse to bargain with the Union prior to July 21. 
 LTD CERAMICS 91conduct on employees™ morale, organizational activities, 
and membership in the union.
5b. Application of standards 
As for the length of time between the unfair labor 
practices and the withdrawal of recognition, the employ-
ees began signing the decertification petition on July 15, 
very shortly after the Respondent unlawfully unilaterally 

posted, implemented, and began to enforce the new at-
tendance-discipline policy.  As for the nature of the vio-
lation, including the possibility of a detrimental or lasting 

effect on employees, and the tendency of the violation to 
cause employee disaffection, no formal written atten-
dance-discipline policy had ever before existed.  In the 
past, individual first-line departmental supervisors had 
dealt with unexcused absences on their own.  Now, Re-
spondent Director of Human Relations Iles began to 
monitor attendance plantwide, generating verbal and 
written warnings that the supervisors actually issued. The 

Respondent™s imposition of a new, formal system of pro-
gressive discipline, including suspensions and discharge, 
over the Union™s express objections, and while the Union 

was at that very time still attempting to negotiate its first 
collective-bargaining agreem
ent with the Respondent 
after 12 months of negotiations, could not help but have 
a detrimental effect on the employees™ confidence in the 
Union™s ability to represent their interests both at the 
bargaining table and away from it.  The manifest erosion 

of employee confidence in th
e Union expressed in the 
decertification petition can reas
onably be tracked, if not 
directly attributed, to the Respondent™s unlawful imple-

mentation of a new attendance-discipline policy in the 
face of the Union™s ineffectiv
e protest of that implemen-
tation, in the general context of the Union™s apparent 

inability to get a contract even after a year™s worth of 
negotiating.  Where the Respondent™s unlawful conduct 

showed its employees that their Union was irrelevant in 
preventing the unilateral imposition of a system of pro-
gressive discipline, the possibility of a detrimental or 

long-lasting effect on employ
ee support for the Union is 
clear.6  By unilaterally changing the employees™ terms 
                                                          
                                                           
5 Master Slack Corp., 271 NLRB 78, 84 (1984).  
6 See Penn Tank Lines,
 336 NLRB 1066 (2001) (withdrawal of rec-
ognition unlawful where based on d
ecertification petition which was 
tainted by employer™s unremedied unl
awful (1) unilateral reduction of waiting-time and lost-time pay while the parties were still actively 
engaged in negotiations for an initi
al collective-bargaining agreement 
and just before employees began si
gning the decertification petition and 
(2) discharge of employee approxima
tely 5 months before employees 

began signing the decertification petition); 
Powell Electrical Mfg. Co.,
 287 NLRB 969 (1987), enfd. 906 F.2d 1007, 1014 (5th Cir. 1990) 

(unilateral implementation of contract offer without valid impasse 

contributed to employee disaffectio
n and tainted petition on which 
withdrawal was predicated). 
and conditions of employment, the Respondent  ﬁmini-
mize[d] the influence of organized bargainingﬂ and ﬁem-
phasiz[ed] to the employees that
 there is no necessity for 
a collective-bargaining agent.ﬂ
7 Finally, as for the effect 
of the unlawful conduct on employees™ morale, organiza-

tional activities, and membership in the union, there is no 
showing of employee disaffection for the Union 
prior to
 the Respondent™s unlawful unilateral implementation of 
the new attendance-discipline policy.
8   c. Conclusions 
In light of the above cons
iderations, the Respondent™s 
unremedied unlawful conduct reasonably would have 
undercut the Union™s support among the employees and 
led to expressions of disaffection from the Union, here in 
the form of a decertificatio
n petition submitted on the 
heels of the Respondent™s unremedied unfair labor prac-
tice. Because the signatures
 on the petition were thus 
tainted by the unfair labor practice, the petition was ren-
dered invalid as the basis for the Respondent™s asserted 
good-faith uncertainty about the Union™s continued ma-
jority among the employees. Accordingly, the Respon-

dent violated Section 8(a)(5) and (1) of the Act by with-
drawing recognition from the Union based on that tainted 
petition.
9Finally, in light of the fact that the withdrawal of rec-
ognition was unlawful, the Respondent also violated Sec-
 7 Penn Tank Lines
, supra, 336 NLRB at 1068, quoting 
May Depart-ment Stores Co. v. NLRB
, 326 U.S. 376, 385 (1945). 
8 Cf. RTP Co., 334 NLRB 466 (2001), enfd. 315 F.3d 951 (8th Cir. 
2003), cert. denied 124 S.Ct. 51 (2003) (employer had evidence of 
some disaffection with the union 
prior to its unlawful conduct).  
9 I am compelled at least to acknowledge my colleagues™ attempt to 
avoid the results of the above analysis.  They first set up a straw manŠ
possible bad-faith bargaining by th
e RespondentŠand then hurry to 
knock it down by pointing out that the complaint does not allege bad-

faith bargaining or a general refusal 
to bargain prior to the allegedly 
unlawful withdrawal of recognition.  But the question of whether the 
employees™ support for the Union was undermined by the Respondent™s 

unlawful unilateral posting and im
plementation of the attendance-
discipline policy does not turn on whet
her that unfair labor practice was 
merely part of a wider course of 
unlawful conduct by the Respondent.   
My colleagues also criticize me fo
r ignoring the ﬁfactﬂ that the Un-
ion told employees that the Resp
ondent™s new attendance-discipline 
policy was an improvement over the 
prior policy, and that the Union 
took credit for this improvement.  There is no such fact.  There is no 
evidence that the Union trumpeted the Respondent™s new attendance-
discipline policy as an improvement
, won by the Union.  Respondent 
Vice President Don Sweetnam testified 
that (unnamed) supervisors told 
him that (unnamed) employees told the supervisors that (unnamed) 

employee members of the Union™s 
negotiating committee told ﬁall ofﬂ 

the employees that the Respondent ha
d agreed to some changes to the 
existing attendance policy, and that 
there was going to be ﬁtwo addi-
tional attendance roundsﬂ (not furt
her explained on the record) under 
the policy tentatively agreed to by the parties.
 Even apart from the 
crippling hearsay infirmity in Sweetnam™s testimony, it makes no men-
tion of any claimed improvement in the policy, or any claim by the 

Union for credit for any such improvement.    
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 92tion 8(a)(5) and (1) of the Act as alleged by its admitted 
subsequent unilateral changes in unit employees™ terms 
and conditions of employment.  The Respondent admit-
ted that these changes pertai
ned to mandatory subjects of 
bargaining about which it otherwise had an obligation to 
bargain with the Union.  
3. Additional matters 
The Respondent unlawfully 
withdrew recognition of 
the Union, and the Respondent
 therefore was obligated at 
all material times to recognize and bargain with the Un-
ion.  Consequently, I would remand the case to the judge 
for him to make findings of fact, conclusions of law, and 
recommended disposition of the presently unresolved 
allegations that 
after
 the Respondent withdrew recogni-
tion it unlawfully (1) granted semi-annual discretionary 
wage increases to unit employees; (2) terminated Jose 
Montero; and (3) failed to provide the Union with re-
quested information that was relevant and necessary to 

the Union™s performance of 
its duties as the collective-
bargaining representativ
e of the unit employees. 
Finally, because I find that the signatures on the decer-
tification petition relied upon by the Respondent in with-
drawing recognition were tainted by the Respondent™s 
unremedied unfair labor practi
ce, I find it unnecessary to 
pass on the question whether, under 
Chelsea Industries,
 331 NLRB 1648 (2000), even absent the unfair labor 

practice, the 49 signatures obtained on July 15, still could 

not properly be relied upon as a partial basis for the Re-
spondent™s asserted good-faith uncertainty about whether 
a majority of the employees continued to support the 
Union because these 49 signatures were obtained prior to 
the expiration of the certification year on July 15.  Thus, 
having found, contrary to my colleagues, that the Re-
spondent™s withdrawal of recognition was unlawful un-
der a Master Slack 
analysis, it is unnecessary for me to 
pass on my colleagues™ additional finding that the with-
drawal of recognition was 
not unlawful under 
Chelsea
.  APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT unilaterally implement a new attendance 
policy at a time when we are obligated to bargain in good 
faith with the Machinists District Lodge No. 190, Local 
Lodge 1584, International Association of Machinists and 
Aerospace Workers, AFLŒCIO (the Union). 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
LTD
 CERAMICS
, INC. Gary Connaughton, Atty. for the General Counsel. 
Charles E. Voltz, Atty., 
of Burlingame, California, for the Re-
spondent. David A. Rosenfeld, Atty. (V
an Bourg, Weinberg, Roger & 
Rosenfel),  
of Oakland, California, for the Charging Party
. DECISION STATEMENT OF THE 
CASE FFRREEDDEERRIICCKK  CC..  HHEERRZZOOGG, Administrative Law Judge.  This 
case was heard by me in Oakland,
 California, on various dates 
between August 1 and November 21, 2000, and is based on a 
charge filed on August 2, 1999, by Machinists District Lodge 
No. 190, International Association of Machinists and Aero-
space Workers, AFLŒCIO (Union), alleging generally that LTD 
Ceramics, Inc. (Respondent), committed certain violations of 
the National Labor Relations Act (the Act).  After several 
amended charges and consolidations of Cases 32ŒCAŒ17605Œ1, 32ŒCAŒ17833, 32ŒCAŒ17990Œ1, 32ŒCAŒ18072Œ1, and 32Œ
CAŒ18105Œ1, the Regional Director for Region 32 of the Na-
tional Labor Relations Board (the
 Board) issued the operative 
third order consolidating cases, amended consolidated com-
plaint, and notice of hearing alleging violations of Section 
8(a)(1) and (5) and Section 2(6) and (7) of the Act.  Respondent thereafter filed a timely answer to the allegations contained 
within the operative complaint, denying all wrongdoing. 
All parties appeared at the h
earing and were given full op-
portunity to participate, to introduce relevant evidence, to ex-
amine and cross-examine witnesses, to argue orally, and file 
briefs.  Based upon the record, my consideration of the briefs 
filed by counsel for the General Counsel (which was joined in 
by counsel for the Union/Charging Party), and counsel for the 
Respondent, and my observation of
 the demeanor of the wit-
nesses, I make the following FINDINGS OF FACT
 I.  JURISDICTION
 The complaint alleges, the answer admits, and I find that the 
Respondent is a California corpor
ation engaged in the business 
of manufacture and sale of ceramic material at its facility lo-

cated in Newark, California; an
d that it annually shipped and 
 LTD CERAMICS 93sold goods valued in excess of $50,000 directly to customers located outside the State of California. 
Accordingly, I find that Respond
ent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
II. THE LABOR ORGANIZATION
 The complaint alleges, the answer admits, and I find that the 
Union is now, and at all times material has been, a labor or-
ganization within the meaning of Section 2(5) of the Act.  
III. THE ALLEGED UNFAIR LABOR PRACTICES
 A.  Facts 
On July 16, 1998, the Union was certified as the exclusive 
collective-bargaining representative of Respondent™s full-time 
and regular part-time production
 and maintenance employees 
employed by Respondent at its Newark, California facility.  

During the period from July 16, 1998, until July 15, 1999, the 
Union and Respondent engaged in negotiations for an initial 
collective-bargaining agreement and had many meetings to-
ward that end.  However, no agreement was reached prior to 
Respondent™s withdrawal of recognition on July 21, 1999. 
During negotiations, the Union requested information from 
Respondent.  On March 30, 1999, 
the Union requested, by let-
ter, the names of all unit empl
oyees and the departments to 
which each employee was assi
gned.  On April 30, 1999, the 
Union requested, by letter, the date of hire of each employee, 
updated wage rate, the work groups to which the employee was 
both qualified and unqualified to work in and the reasons why, 
number of holidays worked by Respondent, and information on 
paid jury days.  On May 6, 1999, the Union requested, by letter, 
the skill level and job title of
 each bargaining unit employee. 
Mike Munoz, director of organizing for Machinists District 
Lodge 190, testified that Respondent had provided some of the 
information during the negotiation period and the General 

Counsel clarified at hearing that
 there were only three types of 
information that were currently
 at issue as not having been 

provided in response to these requests.  The unprovided infor-

mation at issue included the areas an employee was unqualified 
to work (missing for all the employees) and alternate work 
groups for an employee (missing for some employees).  In 
place of the missing informatio
n was ﬁT.B.D.ﬂ (to be deter-mined).  Also not provided, we
re the names and above informa-
tion for the research and develo
pment employees.  However, at 
hearing, the names of these employees were considered not at 

issue as Respondent had in fa
ct provided this information. 
There was a discussion of the missing information on or 
about May 7, 1999.  Munoz tes
tified that the Respondent indi-
cated that it would furnish the information when Respondent 

had accumulated the information.  Don Sweetnam, Respon-
dent™s vice president, testified 
that he was not aware of the 
continued dissatisfaction with 
the provided information.  
Sweetnam testified that he had explained to the Union that 
Respondent would not be able to make these types of work 
group determinations.  He testified that each work group in-
volves different skills and that 
Respondent could only list alter-
native work groups and unqualified work groups for an em-
ployee if the employee had actual
ly worked in another area.  
Additionally, prior to Respondent™s
 withdrawal of recognition, 
the issue was not requested agai
n nor brought up at subsequent 
meetings.1  On February 26, 2000, the Union requested, by letter, a list 
of current employees including their names, dates of hire, rates 
of pay, job classification, address, phone number,
 date of com-pletion of probationary period, a
nd records of discipline.  The letter also requested a copy of current company personnel poli-
cies, practices, and procedures as well as a statement and de-
scription of all polices not included therein, a copy of all fringe 
benefits plans, current copy of
 job descriptions, wage and sal-
ary plans, copies of all disciplinary notices, warnings, and re-

cords of disciplinary actions.  
Respondent admits that this in-
formation was not provided. 
On July 21, 1999, Terry Agens gave Sweetnam a decertifica-
tion petition containing 97 valid
 employee signatures from the 
171 employees in the bargaining unit.  Forty-nine of these sig-
natures were dated July 15, 1999
, and the remaining signatures 
were dated from July 16 to 20, 1
999.  On the basis of the decer-
tification petition, Sweetnam sent a letter to the Union on July 
21, 1999, withdrawing Respondent™s recognition of the Union. 
The central issue in this case is whether the withdrawal of 
recognition was unlawful because it was tainted either by Re-
spondent™s unfair labor practices, 
or by the alleged untimeliness 
of the decertificati
on petition™s signatures.  All other issues 
raised by the parties depend upon the resolutions reached con-
cerning this central issue. 
As this issue was litigated, there was a significant amount of 
testimony at hearing regarding 
the conversations that were alleged to have occurred in th
e toolroom of Respondent™s New-
ark, California facility, and which are the entire basis for the 
allegations of unfair 
labor practices.   
Dimitru Mazilu, an employee 
of respondent who worked in 
the toolroom, testified that he
 heard Billy Quan, another em-
ployee in the toolroom, speaking individually with several of 

Respondent™s supervisors in the toolroom about the decertifica-

tion petition in general and the 
specifics of the signatures at-
tained or still required.  Mazilu testified that he heard Billy 

Quan talking about these issues on separate occasions with 
Respondent Supervisors Chuck Heidel, Tom Pineda, Sean 
Chim, Mike Smullins, John Bartlett, Ernie Garcia, Ralph 
Maldonado, and James Ragland 
during June and July 1999. 
The evidence adduced showed that the dimensions and lay-
out of the room would have made it possible for Mazilu to have 
overheard or witnessed the events
 and conversations which he testified about. Mazilu testified, with great apparent certainty, that he 
worked the swing shift from 12Œ8 p.m. and he testified that 

Quan worked the day shift from 7 a.m.Œ3 p.m. and that the 
conversations in question took place during this approximate 3-
hour overlap when Quan and he worked together in the tool-
room.  Under cross-examinati
on, however, a summation of 
Mazilu™s timecards was put into evidence. The timecards 
                                                          
 1 It is my opinion that they are both credible.  I think it was merely a 
misunderstanding.  I think Munoz tho
ught he would get the information 
in one lump whereas Sweetnam thought
 whenever an employee worked 
elsewhere Sweetnam would update the list. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 94showed that Mazilu actually started work at 2 p.m. during the 
dates in question. Mazilu then testified that he must have been 
mistaken about the time he started work.  Later in the hearing, a 
summation of Quan™s timecards were introduced into evidence 
showing that the overlapping time period between Quan and 
Mazilu in June and July 1999 was only for approximately 1 
hour each day.  
Billy Quan credibly testified to the hours he worked with 
Mazilu.  Quan denied having an
y conversations with Bartlett, 
Pineda, Smellins, Garcia, Chim, Heidel, Maldonado, nor 
Ragland about the decertification petition. 
Also at hearing, Bartlett, Sm
ullins, Pineda, Maldonado, Gar-
cia, and Chim all credibly testif
ied that they did not have con-
versations about the Union nor the decertification petition with 

Billy Quan.  In the end, the array and quality of testimonies 
presented to contradict that of counsel for the General Coun-
sel™s sole witness on the determinative issue, Mazilu, became 
so lopsided that I ruled that any further witnesses to the same 
facts would simply prove cumulative. 
B.  Analysis and Conclusions 
It is well settled that an employer may lawfully withdraw 
recognition from a union that no l
onger has majority status, or 
where the employer has a reasonable good-faith doubt, based 
on objective considerations, of 
the union™s majority status.  
Laidlaw Waste Systems, 307 NLRB 1211 (1992); 
Market 
Place, 304 NLRB 995 (1991).  Employers may withdraw rec-
ognition from unions based on reasonable uncertainty of union 

majority.  
Allentown Mack Sales & Service v. NLRB
, 522 U.S. 359 (1998).2  Here, Respondent received a petition from its employees in-
dicating that 97 of its 171 barg
aining unit employees no longer 

wished to be represented by the Union.  Such a petition, bearing 
the signatures of a clear majority
 of Respondent™s employees in 
the unit, establishes a reasonably grounded good-faith doubt, 
based on objective considerations, of the Union's majority 
status.  Brown & Root U.S.A.,
 308 NLRB 1206 (1992); See 
generally 
A. W. Schlesinger Geriatric Center
, 304 NLRB 296 
(1991) (employer received severa
l pages of petition signed by 
employees and saw others; tota
l number of signatures consti-tuted a majority of unit employees).  
However, the General Counsel a
sserts that the signatures and 
the petition may not be lawfully 
used by Respondent as a basis 
for withdrawal of recognition.  She claims that is because they 
                                                          
                                                           
2 Recently in Levitz Furniture Co. of the Pacific,
 333 NLRB 717 
(2001), the Board changed the level of
 proof required for withdrawal of 
recognition stating that there is no basis in either law or policy for 
allowing an employer to withdraw recognition from an incumbent 
union that retains the support of a 
majority of the unit employees, even 
on a good-faith belief that majority support has been lost.  Accordingly, 
we shall no longer allow an employer
 to withdraw recognition unless it 
can prove that an incumbent union has, in fact, lost majority support.  
Levitz additionally states that the burden of proof is on the employer to 
show actual loss.  333 NLRB 717.  Howe
ver, this standard will not be used in the case at hand as ﬁwe shall decide all pending cases involving 

withdrawals of recognition under ex
isting law: the ‚good-faith uncer-
tainty™ standard as explicat
ed by the Supreme Court in 
Allentown Mack
.  Levitz,ﬂ 333 NLRB 717. 
were not timely, i.e., that they
 did not occur following the expi-
ration of the certification year. 
Regarding the signatures, it is true that many were dated July 
15, 1999, the last day of the certification year.   
In order to foster collective bargaining and industrial stabil-
ity, the Board has long held that a certified union's majority 
status ordinarily cannot be challenged for a period of 1 year.  
E.g., 
Centr-O-Cast & Engineering Co.,
 100 NLRB 1507, 1508 
(1952).  In 
Chelsea Industries, 331 NLRB 1648 (2000), the 
Board recently stated its adherence to 
Centr-O-Cast
, saying that  
ﬁan employer may not withdraw recognition from a union out-

side of the certification year based on evidence 
received
 within 
the certification year.ﬂ
3  331 NLRB 1648.  Clarification in 
Chelsea seems to indicate that an employer cannot withdrawal 
certification based on information collected during the certifica-

tion year  
In Chelsea, however, the employer was presented with a pe-
tition that had been signed and delivered to it in the seventh 
month of the certification year.  In the case at issue, some of the 
signatures were collected during the last hours of the last day of 
the certification year.  It is ther
efore not a question of months or 
days before the certification year
 has expired but a question of 
hours.  I cannot, and do not, fi
nd that I can believe that the 
Board meant for its rules announced in cases such as 
Centr-O-Cast and Chelsea to be applied in such a rigid and mechanistic 
way as to void what I have fo
und to be otherwise perfectly 
valid expressions of the employees™ sentiments.  The Board 
does not lightly make use of the doctrine of de minimus.  But I 
believe that it would fault me if 
I were not to do so here.  Ac-cordingly, I find and conclude 
that the petition was not invali-

dated because some of the signatures thereon were placed there 
during the last hours of the last day of the certification year.  
Instead, I find that their prematurity was so slight as to be in-
significant in this case, especially in view of the fact that, as 
found elsewhere herein, there is no basis to find that Respon-
dent participated in or encouraged the gathering of the signa-

tures on the petition. 
Counsel for the General Counsel™s sole witness to support the allegations of unfair labor practices and the claim that the 
signatures were tainted by supervisory participation in their 
collection was Mazilu.  Thus, her case rises or falls entirely 
upon a resolution of Mazilu™s cred
ibility as compared to the 
array of witnesses presented 
by Respondent, set out above.  

For, unless Mazilu™s credibility 
is found to be sufficient to pre-
ponderate over that of Responde
nt™s witnesses, the General 
Counsel™s case must be dismissed, for failure to sustain the 
burden of proof by a preponderance of the credible evidence. 
Mazilu was not what one would all an unbelievable witness.  
Indeed, he made an initial good impression upon me.  He gave 
the impression of a quiet, confident, studious, and precise 
young man.  As he went through his testimony, he point by 
point clearly established a prima facie case for the General 
 3 At another point in the decisi
on, the Board speaks of evidence 
which is ﬁacquiredﬂ within th
e certification year.  And in 
Levitz, the 
Board spoke to the same issue, but used still another term, saying it 
would not permit evidence of disaffecti
on to be used if it ﬁaroseﬂ during 
the decertification year. 
 LTD CERAMICS 95Counsel™s allegations.  If I noted 
any drawback in his demeanor 
it was merely that his confidence seemed at times to border 
upon arrogance or at least extreme rigidity.  So, had the case 
ended following his direct testim
ony, I would have no difficulty 
in finding for the General Counsel in each respect alleged. 
However, upon cross examination, my opinion of Mazilu™s 
reliability was seriously down gr
aded.  As shown above, during 
his cross-examination it was c
onclusively demonstrated that 
Mazilu simply could not have witnessed or overheard many of 

the events and conversations whic
h he had testified to on direct examination.  That is because he wasn™t present at the times 

and places he™d earlier claimed to have been.  Moreover, the 
time cards upon which he was cross examined proved that his opportunity to observe the events
 he™d testified about was sig-
nificantly less than he™d earlier 
to.  Yet, though forced to ulti-
mately concede that his earlie
r testimony had been wrong, it 
was my observation that Mazilu 
remained just as unperturbed 
as he™d seemed earlier.  Based 
upon this I finally concluded that 
Mazilu was simply one of those persons who furnish little or no 

clues by demeanor when they are unable to recall events accu-
rately, or perhaps even fabricating.
 As shown above, Respondent pres
ented a veritable parade of 
witnesses, each of whom disput
ed Mazilu™s testimony concern-
ing events he claimed to have seen them engaged in.  Nor did 
they simply do so with bland, or
 blanket, denials.  They testi-
fied with precision, and obvious candor.  I found each and 

every one of them quite believable in their demeanor, as well as 
in the facts to which they attested.   
Thus, summarizing, based upon these findings I must find 
that counsel for the General Counsel has failed to prove the 
allegations in the complaint by a preponderance of the credible 
evidence.  I so find and conclude. 
Accordingly, the complaint shall be dismissed in its entirety. 
CONCLUSIONS OF 
LAW 1. Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. Respondent has not violat
ed the Act as alleged. 
 [Recommended Order for dismissal omitted from publica-
tion.] 
  